Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a(1) as being anticipated by Benning (US 20170112477)
Regarding claim 1, Benning discloses a device for collecting a biological sample in an esophagus of a patient, the device comprising: 
a swallowable collection portion (14) (paragraph 0052) for collecting a sample at a collection site in the esophagus (paragraph 0053); 
a catheter (20) (paragraph 0065) having a fluid tight connection at its distal end with the collection portion (14) (paragraph 0070-0071) and having a connector (27) at its proximal end (Fig 1) (paragraph 0067, 0070); and 
a stylet (12) engaging with an interior area of the collection portion for placing the collection portion into the back of a throat of a patient for swallowing, the stylet designed to be removed from the collection portion through the catheter (paragraph 0052, 0060-0061, 0063-0064, 0083).  
Regarding claim 2, Benning discloses a device for collecting a biological sample as set forth in claim 1 wherein, the stylet extends through the catheter from the stylet toward the collection portion (paragraph 0070).  
Regarding claim 3, Benning discloses wherein the connector is a Y-fitting (Fig 1, ports 7 of hub 27 are a y shape), the stylet being connected to a first branch of the connector (Fig 1 shows wherein the shaft 12 and elongate shaft 22 is connected at a proximal end 28 to port 6), the first branch of the connector extending at an angle to a second branch of the connector, the second including a stopcock (hub 27 to facilitate connection to other medical devices e.g. syringe, stopcock, paragraph 0067).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Benning (US 20170112477)
Regarding claim 1, Markowitz discloses A device for collecting a biological sample in an esophagus of a patient (paragraph 0023-0024), the device comprising: 
a swallowable collection portion (12/112) for collecting a sample at a collection site in the esophagus (paragraph 0023);
a catheter (20) having a fluid tight connection at its distal end with the collection portion and having a connector at its proximal end (paragraph 0025, 0036-0037); and 
Markowitz is silent regarding a stylet engaging with an interior area of collection portion for placing the collection portion into the back of a throat of a patient for swallowing, the stylet designed to be removed from the collection portion through the catheter.  
Benning teaches a stylet (12) connected with the collection portion (14) for placing the collection portion into the back of a throat of a patient for swallowing, the stylet designed to be removed from the collection portion through the catheter (20) (paragraph 0052, 0060-0061, 0064, 0066-0067). Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention to modify Markowitz by including a stylet connected to the collection portion for specific placement as taught by Benning to transfer forces applied to the shaft to allow for advancing and retracting the tissue collection portion with control and precision. 
Regarding claim 2, Markowitz discloses a device for collecting a biological sample as set forth in claim 1 wherein a catheter is connected to the collection portion (paragraph 0025). Markowitz is silent regarding the stylet extending through the catheter from the stylet toward the collection portion.  Benning teaches a connector (paragraphs 0066-0067), the stylet extends through the catheter from the stylet toward the collection portion (paragraph 0066-0067).  Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention to modify Markowitz by including a catheter with a connector and a stylet connected to the collection portion for specific placement as taught by Benning to transfer forces applied to the shaft to allow for advancing and retracting the tissue collection portion with control and precision.
Regarding claim 3, Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 2 wherein the connector is a Y-fitting, the stylet being connected to a first branch of the connector, the first branch of the connector extending at an angle to a second branch of the connector, the second including a stopcock.  Benning teaches wherein the connector is a Y-fitting (Fig 1, ports 7 of hub 27 are a y shape), the stylet being connected to a first branch of the connector (Fig 1 shows wherein the shaft 12 and elongate shaft 22 is connected at a proximal end 28 to port 6), the first branch of the connector extending at an angle to a second branch of the connector, the second including a stopcock (hub 27 to facilitate connection to other medical devices e.g. syringe, stopcock, paragraph 0067). Therefore, it would have been obvious at the time of the invention to modify Markowitz to include a y-fitting connector, and stopcock as taught by Benning for the purpose of allowing other instruments to access the catheter lumen and thereby facilitate the procedure. 
Regarding claim 4, Benning is silent regarding Markowitz discloses a device for collecting a biological sample as set forth in claim 1 wherein the collection portion (12) includes a first axial end portion (14) and a second axial end portion (16), the second axial end portion having a collapsed position and an expanded position (paragraph 0026), the second axial end portion moving in an axial direction relative to the first axial end portion when the second axial end portion moves between the collapsed position and the expanded position, the second axial end portion extending axially into the first axial end portion and having a concave shape when the second axial end portion is in the collapsed position (paragraph 0027).  
Regarding claim 5, Markowitz discloses a device for collecting a biological sample as set forth in claim 1 wherein the second axial end portion (16) has an outer surface (32) facing radially outwardly when the second axial2ACTIVE 64141163v1Attorney Docket No. 189573-010202/USUSSN 16/610,115 end portion (16) is in the expanded condition, the outer surface facing radially inwardly when the second axial end portion is in the collapsed position (paragraph 0030) (Fig 2 and 3).  
Regarding claim 6, Markowitz discloses A device for collecting a biological sample as set forth in claim 4 wherein the second axial end portion (16) includes a plurality of tissue collecting projections (40) extending from an outer surface (32) of the second axial end portion (paragraph 0031) (Fig 4).  
Regarding claim 7, Markowitz discloses a device for collecting a biological sample as set forth in claim 6 wherein a first side wall (54) of the tissue collecting projection of the plurality of tissue collecting projections extends generally perpendicular to the outer surface of the second axial end portion and a second wall (56) of the tissue collecting projection tapers (paragraph 0033) toward the first side wall as the side walls extend radially outward from the outer surface when the second axial end portion is in a non-inflated position between the collapsed and expanded positions (paragraph 0033) (Fig 5).  
Regarding claim 10, Markowitz discloses the second axial end portion has a lower durometer. Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 6 wherein the second axial end portion has a durometer between 5 -90 Shore A (paragraph 0024, 0028).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second axial end portion has a durometer between 5 and 90 Shore A, since where the general conditions of the claim are disclosed in the prior art (distal proximal end has a lower durometer than proximal axial end, paragraph 0024), discovering the optimal or workable ranges involves only routine skill in the art. The motivation for doing so would be to offer a material of proper flexibility to allow the end portion to expand and contract. 
Regarding claim 11, Markowitz discloses the second axial end portion has a lower durometer. Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 6 wherein the second axial end portion has a durometer between 20-70 Shore A (paragraph 0024, 0028). It would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second axial end portion has a durometer between 5 and 90 Shore A, since where the general conditions of the claim are disclosed in the prior art (distal proximal end has a lower durometer than proximal axial end, paragraph 0024), discovering the optimal or workable ranges involves only routine skill in the art. The motivation for doing so would be to offer a material of proper flexibility to allow the end portion to expand and contract.
Regarding claim 14, Markowitz discloses a device for collecting a biological sample as set forth in claim 4 wherein the second axial end portion includes a plurality of tissue collecting projections extending from an outer surface of the second axial end portion, each of the projections having a V-shape connected to an adjacent V-shaped projection (paragraph 0031, 0034) (Fig 1 and 4).  
Regarding claim 15, Markowitz discloses a device for collecting a biological sample as set forth in claim 4 further including a cap (“cap or cover”) extending over the second axial end portion when the second axial end portion is in the collapse position to retain the second axial end portion in the collapsed position (paragraph 0036).  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Benning (US 20170112477) further in view of Lonky (US 20130267870)
Regarding claim 8, Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 7 wherein a lip extends from a radially outer surface of the tissue collecting projection toward the first side wall of the tissue collecting projection when the second axial end portion is in the expanded position. Lonky teaches wherein a lip extends from a radially outer surface of the tissue collecting projection (Fig 5B shows wherein abrasive material 110 has a curved tip that serves as a lip, paragraph 0140) toward the first side wall of the tissue collecting projection when the second axial end portion is in the expanded position (Figs 1A-B and 5B wherein the hooks are curved towards both proximal and distal directions when head 120 is deployed). Therefore, it would have been obvious at the time of the invention to modify Markowitz to include a lip as taught by Lonky as to abrade tissue and thereby loosen tissue for collection wherein rigid hooks can be used to abrade the epithelial tissue. 
Regarding claim 9, Markowitz discloses a device for collecting a biological sample as set forth in claim 8 wherein at least one of the plurality of tissue collecting projections has a V-shape, the first side wall facing in a proximal direction and forming an inner wall of the V-shape, the second side wall facing in a distal direction and forming an outer wall of the V-shape (paragraph 0031, 0034) (Fig 1 and 4).  
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benning (US 20170112477)  in view of Markowitz (US 20160317132) (Fig 1) further in view of Markowitz (Fig 12). 
Regarding claim 12, Benning/Markowitz (Fig 1) is silent regarding device for collecting a biological sample as set forth in claim 4 further including a sleeve in the first axial end portion. Markowitz teaches a sleeve in the first axial end portion (wherein a first axial end portion 622 overlaps the proximal axial end portion 614, paragraph 0078) (Fig 12). Therefore, it would have been obvious at the time of the invention to modify Benning/Markowitz (Fig 1) to further include a sleeve as taught by Markowitz (Fig 12) to provide a smooth outer surface and allow for easier movement of the collection portion (paragraph 0077-0078). 
Regarding claim 13, Benning/Markowitz (Fig 1) is silent regarding a device for collecting a biological sample as set forth in claim 10 wherein the sleeve is held in the first axial end portion by an undercut rim on the first axial end portion.  Markowitz teaches wherein the sleeve is held in the first axial end portion by an undercut rim on the first axial end portion (first axial end portion 622 engages a shoulder 624 on the proximal axial end portion 614, paragraph 0078) (Fig 12). Therefore, it would have been obvious at the time of the invention to modify Benning/Markowitz (Fig 1) to further include a sleeve which is held in the first axial end portion by an undercut rim as taught by Markowitz (Fig 12) to allow a junction without any protrusions and thereby providing a smooth surface and easier movement of the collection portion (paragraph 0077-0078).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Benning further in view of Rachlin (US 20150289752)
Regarding claim 16, Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 4 further including a weight connected to the first axial end portion. Rachlin teaches a weight connected to the first axial end portion (weight may be added to the capsule…circularly symmetric set of beads 1603-1605, paragraph 0138) (Fig 16). Therefore, it would have been obvious at the time of the invention to modify Markowitz to include a weight connected to the first axial portion as taught by Rachlin for the purpose of utilizing gravity to assist in moving the capsule through the lumen easily (paragraph 0138, 0142). 
Claims 17-19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Markowitz (Fig 12) further in view of Benning
Regarding claim 17, Markowitz (Fig 1) discloses a device for collecting a biological sample in an esophagus of a patient (abstract), the device comprising: 
a collection portion (12/112) having a first axial end portion (14/114) and a second axial end portion (16/116), the second axial end portion having a collapsed position and an expanded position (paragraph 0026, 0041), the second axial end portion moving in an axial direction relative to the first axial end portion when the second axial end portion moves between the collapsed position and the expanded position, the second axial end portion extending axially into the first axial end portion and having a concave shape when the second axial end portion is in the collapsed position (paragraph 0027, 0042); and 
a catheter (20) having a fluid tight connection at its distal end with the collection portion and having a connector at its proximal end (paragraph 0025, 0036-0037). 
Benning teaches a stylet (12) connected with the collection portion (14) for placing the collection portion into the back of a throat of a patient for swallowing, the stylet designed to be removed from the collection portion through the catheter (20) (paragraph 0052, 0060-0061, 0064, 0066-0067). Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention to modify Markowitz by including a stylet connected to the collection portion for specific placement as taught by Benning to transfer forces applied to the shaft to allow for advancing and retracting the tissue collection portion with control and precision. 
Markowitz (Fig 1) is silent regarding a sleeve in the first axial end portion.  Markowitz (Fig 12) teaches a sleeve in the first axial end portion (wherein a first axial end portion 622 overlaps the proximal axial end portion 614, paragraph 0078) (Fig 12). Therefore, it would have been obvious at the time of the invention to modify Markowitz (Fig 1) to further include a sleeve as taught by Markowitz (Fig 12) to provide a smooth outer surface and allow for easier movement of the collection portion (paragraph 0077-0078). 
Regarding claim 18, Markowitz (Fig 1) is silent regarding a device for collecting a biological sample as set forth in claim 10 wherein the sleeve is held in the first axial end portion by an undercut rim on the first axial end portion.  Markowitz (Fig 12) teaches wherein the sleeve is held in the first axial end portion by an undercut rim on the first axial end portion (first axial end portion 622 engages a shoulder 624 on the proximal axial end portion 614, paragraph 0078) (Fig 12). Therefore, it would have been obvious at the time of the invention to modify Markowitz (Fig 1) to further include a sleeve which is held in the first axial end portion by an undercut rim as taught by Markowitz (Fig 12) to allow a junction without any protrusions and thereby providing a smooth surface and easier movement of the collection portion (paragraph 0077-0078).
Regarding claim 19, Markowitz (Fig 1) is silent regarding a device for collecting a biological sample as set forth in claim 17 wherein the second axial end portion extends axially into the sleeve when the second axial end portion is in the collapsed position.  Markowitz (Fig 12) teaches wherein the second axial end portion extends axially into the sleeve when the second axial end portion is in the collapsed position (paragraph 0078-0079) (Fig 12).  Therefore, it would have been obvious at the time of the invention to modify Markowitz (Fig 1) to further include a sleeve as taught by Markowitz (Fig 12) to provide a smooth outer surface and allow for easier movement of the collection portion (paragraph 0077-0078).
Regarding claim 20, Markowitz discloses a device for collecting a biological sample as set forth in claim 17 wherein the collection portion is swallowable (12/112) (paragraph 0023). 
Regarding claim 21, Markowitz discloses a device for collecting a biological sample as set forth in claim 17 wherein the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in the expanded position, the outer surface facing radially inwardly when the second axial end portion is in the collapsed position (paragraph 0030).  
Regarding claim 22, Markowitz discloses a device for collecting a biological sample as set forth in claim 6 wherein the second axial end portion has a durometer between 5 -90 Shore A (paragraph 0024, 0028).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second axial end portion has a durometer between 5 and 90 Shore A, since where the general conditions of the claim are disclosed in the prior art (distal proximal end has a lower durometer than proximal axial end, paragraph 0024), discovering the optimal or workable ranges involves only routine skill in the art. The motivation for doing so would be to offer a flexible material to allow the end portion to expand and contract. 
Regarding claim 23, Markowitz discloses a device for collecting a biological sample as set forth in claim 6 wherein the second axial end portion has a durometer between 20-70 Shore A (paragraph 0024, 0028).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second axial end portion has a durometer between 5 and 90 Shore A, since where the general conditions of the claim are disclosed in the prior art (distal proximal end has a lower durometer than proximal axial end, paragraph 0024), discovering the optimal or workable ranges involves only routine skill in the art. The motivation for doing so would be to offer a flexible material to allow the proximal end portion to maintain its shape when the distal end is collapsing or expanding or collapse itself due to any outside influence. 
Response to Arguments
Applicant's arguments filed 8/02/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Benning does not provide a stylet designed to be removed from the collection portion to reduce stiffness to allow the device to withdrawn from the patient. Examiner notes that Benning discloses “shaft 12 of tissue collection device 10 may be connected to tissue collection feature 14. Alternatively, shaft 12 and tissue collection feature 14 may be formed as one, unitary component...for instance, shaft 12 may act as a pushwire for tissue collection feature 14, allowing tissue collection feature 14 to be advanced and retracted by advancing and retracting shaft 12” in paragraph 0060. The examiner notes that that shaft 12 is noted to be connected to the tissue collection feature and therefore when the tissue collection is retracted, the shaft is also retracted and if therefore, “removed” by way of retracting from the collection portion. 
The Double Patenting rejection is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791